, / ;AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified).                                                              Page 1 of I



                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                             JUDGMENT IN A CRIMINAL CASE
                                            V.                                    (For Offenses Committed On or After November I, 1987)



                             Antelmo Olvera-Bautista                              Case Number: 3:20-mj-20360

                                                                                  Isaac Blum b e         -
                                                                                  Defendant's Attorne;


         REGISTRATION NO. 6260 3308
                                                                                                                  FILED
         THE DEFENDANT:                                                                                                FEB 1 8 2020
          l2Sl pleaded guilty to count( s) 1 of Complaint
                                                                                                             ·--· ..   uu u101 firGT uuuHT
           D was found guilty to count (s)                                             §OUTHERN DISTRICT OF CALIFORNIA
                                                                                                                     u
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                 Nature of Offense                                                             Count Number(s)
         8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                   1
           D The defendant has been found not guilty on count( s)
                                                                               -------------------
          •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                     \/
                                     }''l TIME SERVED                          • --------~ days
           l2Sl Assessment: $10 WAIVED                  l2Sl Fine: WAIVED
          l2Sl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, February 18, 2020
                                                                                Date of Imposition of Sentence




                                              /
                                                                                IllilJJ.~OCK
                                                                                UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                  3 :20-mj-20360
